Opinion by
Oliver, P. J.
At the trial the treasurer of the importing company testified that he conferred repeatedly with the customs officials before entry concerning the value of the merchandise and that he cooperated fully with them in furnishing requested information upon which the appraisal was ultimately based. From the record it was held that the entry of the merchandise at a less value than that found on final appraisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.